IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN LISTER AND LYNNE CAROL               : No. 379 WAL 2021
HYLANDS-LISTER,                           :
                                          :
                   Petitioners            : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
XI MEI PENG,                              :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.